Citation Nr: 0514377	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  98-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.  

This appeal arises from a December 1997 rating decision by 
the department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware.  

The veteran requested a Central Office hearing; however, 
prior to any such hearing being held, he requested a Travel 
Board hearing instead.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has requested that a previously scheduled Central 
Office hearing be cancelled and that he be instead afforded a 
hearing before a traveling Veterans Law Judge sitting at the 
RO.  The Board is hereby granting his motion to reschedule 
his hearing.  38 C.F.R. § 20.702(c); 20.704(c) (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a Travel Board Hearing.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2004).




Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



